AO   106 (Rev.   04/10) Application I'or a Search Warrant



                                           UNrrBo Srarps Drsrrucr CoURT                                                   fç¡.
                                                                         for the
                                                                                                                          ¡FrI¡fi." ¡È'.¡-
                                                                                                                                     _ii
                                                                District of Connecticut
                                                                                                                  ¿t'9 Ápfr      tb A fi,01
                 In the Matter of the Search          of
          (Briefly describe the property to be searched                                                         US nl".'-r-i',;^-    -
           or identifu the person by name and address)                                   Case No                   r,tloó,ïli;;lri             ,

 24 Sention Avenue, Norwalk, CT;white 1999 Cadillac                                                                                      nÏ,
Eldorado, CT No. 183-YOD; and cellular telephones for
 nos. (203) 505-0541, (203) 505-0542, (201)844-9761

                                       z          APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement offtcer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
p'24',9"KtiTn'Xrerß,Kg:ü,å\lrí"6r1gé
                                      more fuily described in Attachment A); white 1e99 cadiilac Etdorado,                               cr No.
  183-YOD; and cellular telephones for numbers (203) 505-0541 , (203) 505-0542, (201) 844-9761 .

located in the                                        District of         CONNECTICUT                      , there is now concealed ftdentify the
person or describe the property to be seized)i
  Evidence, contraband, fruits, or instrumentalities relating to violations of obstructing commerce by extortion (18 U.S.C
 S 1951); making interstate communications with intentto extort (18 U.S.C. $ 875(c));and using a wire communication
 facility for illegal gambling activity (18 U.S.C. S 1084). See Attachment B.
           The basis for the search under Fed. R, Crim. P, 41(c) is                (check one or more)i

                     ú   evidence of a crime;
                     dcontraband, fruits of crime, or other items illegally possessed;
                     d   property designed for use, intended for use, or used in committing a crime;
                     3   a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
            Code Section                                                           Offense Description
        18 U.S.C. S 1951                               Obstructing commerce by extortion
        18 U.S.C. S 875(c)                             Making interstate communications with intent to extort
        18 U.S.C. S 1084                               Using a wire communication facility for illegal gambling activity
           The application is based on these facts:



            ú      Continued on the attached sheet.
            il     Delayed notice of          days (give exact ending date if more than 30 days:                                   ) is requested
                   under I 8 U.S,C. $ 3 103a, the basis of which is set forth on the, attached sheet.

                                                                                         úøatß,/,,        Applicant's   tigf"
                                                                                             William P. Readv - SpecialAgent, FBI
                                                                                                          Printed name ond title

Sworn to before me and signed in my presence.

                                                                             /s/ Holly B. Fitzsimmons
Date                   2o       o


City and state           BRIDGEPORT, CONNECTICUT                                       Hol    B.F                    - U.S. M            Ju        e
                                                                                                                  name and title
                                                                OF

       24 Sention Avenue, Norwalk, Connecticut, is a red single-family ranch-style home with
an attached garage and appears as depicted below:




                                               aa
                                              -JJ-
                                ATTACHMENT B

Evidence, contraband, fruits, and instrumentalities of the violations of obstructing
commerce by extortion in violation of I 8 U.S.C. $ 195 I ; of making interstate
communications with intent to extort in violation of 18 U.S.C. $ 875(c); and being
engaged in the business of betting or wagering and knowingly using a wire
communication facility for the transmission in interstate and foreign commerce of
information assisting in the placing of bets or wagers on sporting events or contests in
violation of l8 U.S.C. $ 1084, including records, papers, and documents relating to
extortion payments; United States currency, money orders, checks, bank deposit items,
bank cards, bank statements, and other financial and banking records reflecting the
participation in extortionate activities and the business of betting and wagering;
bookmaking records and wagering paraphemalia consisting of sports result information,
notes, address books, and papers containing initials, names, addresses, telephone
numbers, telephone bills, dollar amounts, settlement figures, summaf,y sheets, and figures
reflecting participants and bettors involved with an illegal gambling business and the
business of betting and wagering, and the distribution of proceeds therefrom; any and all
financial records and receipts reflecting expenditures of extortion or gambling proceeds;
line information sheets, slips, bets, wagers, and records or registers of bets and wagers;
photographs of extortion victims and gambling participants and bettors; cellular
telephones, SIM cards, and related records, including those related to telephone numbers
(203) 505-0541, (203) 505-A542, and (201) 844-9761; personal digital assistants; safe
deposit boxes and related records that concern extortion payments and an illegal
gambling business and the business of betting and wagering; all computers, handheld
devices, or other electronic devices capable ofaccessing the Internet or creating, storing,
or modifying any items described in this paragraph, including iPads, iPod Touchs,
electronic computer tablets, any electronic storage media, hard drives, thumb drives,
networking equipment, or other peripheral hardware that is compatible with such
computers or devices; and any password or security device that can be used to control or
obtain access to any item described in this paragraph.




                                        -34-
